PEB CUBIAM.
This suit was brought in the circuit court of the southern district of Hew York for infringement of reissued patent Ho. 6,739, dated Hovember 16, 1875, and granted to James Foley, upon surrender of original patent Ho. 153,250, dated July 21, 1874, for an improvement in waste valves and overflows. The alleged infringement consists in the making of the device patented to William S. Carr in Ho. 170,709, dated December 7, 1875, for an improvement in waste valves and over-flows for baths and basins, and in which the device patented to Foley was required by the patent office to be, and was, disclaimed. The bill was dismissed for want of infringement. 46 Fed. Rep. 77. This patent was be*877fore the circuit court of the district of Connecticut, (Wallace, J.,) in Adee v. Peck, 42 Fed. Rep. 497.
The improvement of Foley, as stated by Judge Wallace, consisted in bringing the standpipe of the overflow np through the casing of the howl or bath, and securely attaching it by a removable cap to the upper gide of the casing. The claim was for the standpipe passing through the casing, and receiving at its upper end the removable cap, in combination with the overflow pipe, valve, and means of suspending the overflow pipe and valve from the cap, substantially as set forth. The means of attaching the standpipe to the upper side of the slab described in the original patent was the flange of the removable cap extending outwardly around the standpipe upon the slab. In the reissue this function of the removable cap is omitted from the description, and the removable cap is left to be a cover, only, of the standpipe. The drawings remain the same, but the retention there of the parts omitted from the description does not help the effect of the omission. James v. Campbell, 104 U. S. 356. The removable cap described in the reissue is not one securing the standpipe to the upper side of the slab. In Carr’s device the standpipe is so brought up, hut is secured by a flange. It is combined with an overflow pipe, valve, and means of suspending the overflow valve and pipe, but not from a cap. It has no cap as a cover of the standpipe. These means of suspension are bayonet fastenings, turning, when raised, between the overflow pipe and the standpipe. This is not the combination of the reissued patent. Carr altered Foley’s invention and improved upon it, but did not appropriate it as patented in the reissue. Decree affirmed.